 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 1 of 20 Page ID #:145



 1
     Omid E. Khalifeh, SBN 267340
     Ariana Santoro, SBN 300767
 2   Lara A. Petersen, SBN 318475
 3
     OMNI LEGAL GROUP
     2029 Century Park E, Suite 400
 4   Los Angeles, California 90067
 5   Phone:      310.276.6664
     Facsimile: 310.305.1550
 6   omid@omnilegalgroup.com
 7   ariana@omnilegalgroup.com
     lara@omnilegalgroup.com
 8
     Attorneys for Plaintiff,
 9
     PHAN TUY ANH LLC
10

11                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13                                                 )   Case No.: 2:21-cv-00327-DOC-KS
                                                   )
14   PHAN TUY ANH, LLC, a California               )
     limited liability company,                    )   PLAINTIFF’S OPPOSITION TO
15                                                 )   PHO FEVER BISTRO’S MOTION
                                                   )
16               Plaintiff,                        )   TO DISMISS
                                                   )
17                                                 )
           vs.                                     )
18                                                 )
                                                   )
     PHO FEVER BISTRO, a California                )   Hearing Date: March 22, 2021
19                                                 )
     corporation; PATRICK TRAN, an                     Hearing Time: 8:30 a.m.
     individual; DAISY TRAN, an                    )
20                                                 )
     individual; and DOES 1-10, inclusive,         )
21                                                 )   Hon. David O. Carter
                                                   )
22               Defendants.                       )
                                                   )
23

24

25

26

27

28

                                                   i

                     PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 2 of 20 Page ID #:146



 1                                TABLE OF CONTENTS
 2   I.     INTRODUCTION……………………………………………………...……1
 3   II.    FACTUAL ALLEGATIONS………………………………………….…….3
 4          A.   Plaintiff’s Intellectual Property……………………………………….3
 5          B.   Previous Dispute Between Plaintiff and Tran Defendants……………4
 6          C.   Present Dispute………………………………………………….……5
 7   III.   LEGAL STANDARD…………………………………………………….…5
 8          A.   Motion to Dismiss………………………………………………….…5
 9          B.   Federal Trademark Infringement……………………………..………6
10   IV.    PLAINTIFF’S COMPLAINT PROPERLY STATES CLAIMS FOR RELIEF
11   AGAINST PHO FEVER BISTRO…………………………………………………7
12          A.   Because Movant Was Not a Party to the 2019 Settlement Agreement,
13   The     Forum-Selection       Clause        Is     Inapplicable        to       the   Present
14   Dispute……………………………………………...………………………………7
15          B.   Plaintiff’s Lanham Act Claims are Proper Because the Senior Mark is
16   Federally Registered and Trademark Infringement is a Federal Cause of Action….10
17          C.   Plaintiff Has Plausibly Plead a Likelihood of Confusion of the
18   Infringing Marks With the Senior Mark…………………………………………...11
19   V.     CONCLUSION…………………………………………………………….13
20
21

22

23

24

25

26

27

28

                                                  ii

                    PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 3 of 20 Page ID #:147



 1                                TABLE OF AUTHORITIES
 2   Federal Cases
 3   AMF Inc. v. Sleekcraft Boats,
 4         599 F.2d 341 (9th Cir. 1979)………………………………………….3, 7, 13
 5   Ashcroft v. Iqbal,
 6         556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868……………………2, 6, 12
 7   Bell Atlantic Corp. v. Twombly,
 8         550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929…………………....2, 6, 12
 9   Brookfield Communications v. West Coast Entertainment,
10         174 F.3d 1036 (9th Cir. 1999).………...…………………………………7, 13
11   Cape Flattery Ltd. v. Titan Mar., LLC,
12         647 F.3d 914 (9th Cir. 2011)…………………………………………………9
13   Christian Faith Fellowship Church v. Adidas AG,
14         841 F.3d 986, 120 USPQ 2d 1640 (Fed. Cir. 2016)…..……………………11
15   Clicks Billiards, Inc. v. Sixshooters, Inc.,
16         251 F.3d 1252 (9th Cir. 2001)………………………………………………12
17   Conley v. Gibson,
18         355 U.S. 41, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)…………………………2, 6
19   Gilligan v. Jamco Dev. Corp.,
20         108 F.3d 246 (9th Cir. 1997)…………………………………………………6
21   In re Silenus Wines, Inc.,
22         557 F.2d 806, 194 USPQ 261 (CCPA 1977).…...…………………………10
23   Larry Harmon Pictures Corp. v. William Rest. Corp.,
24         929 F.2d 662, 18 USPQ 2d 1292 (Fed. Cir. 1991)……………...………….11
25   Levi Strauss & Co. v. Blue Bell, Inc.,
26         778 F.2d 1352 (9th Cir. 1985)………………………………………………12
27   Mercado Latino, Inc. v. Indio Prods.,
28         2017 U.S. Dist. LEXIS 55304, *10, 122 USPQ2d 1590, 2017 WL 1356315
                                                    iii

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 4 of 20 Page ID #:148



 1         (C.D. Cal. April 11, 2017)………….………………………………………12
 2   Metro Pub., Ltd. v. San Jose Mercury News,
 3         987 F.2d 637 (9th Cir. 1993)…..…………………………………………7, 13
 4   Network Automation, Inc. v. Advanced Systems Concepts, Inc.,
 5         638 F.3d 1137 (9th Cir. 2011).…….…………………………………………7
 6   Padilla v. Yoo,
 7         678 F.3d 748 (9th Cir. 2012)………………………………………………2, 6
 8   Pareto v. F.D.I.C.,
 9         139 F.3d 696 (9th Cir. 1998)…..……..……..……..……..……..……..2, 6, 12
10   Parks Sch. of Bus., Inc. v. Symington,
11         51 F.3d 1480 (9th Cir. 1995)..……..……..……..……..……..……..……..2, 6
12   Sleeper Lounge Co. v. Bell Manufacturing Co.,
13         253 F.2d 720 (9th Cir. 1958)…..……..……..……..……..……..……..……..7
14   Sprewell v. Golden State Warriors,
15         266 F.3d 979 (9th Cir. 2001)..……..……..……..……..……..……..……..2, 6
16   Steele v. Bulova Watch Co.,
17         344 U.S. 280, 95 USPQ 391, 97 L. Ed. 319, 73 S. Ct. 252 (1952).....……..10
18   Stop Staring! Designs v. Tatyana, LLC,
19         2009 U.S. Dist. LEXIS 134334, 2009 WL 10655208
20         (C.D. Cal. June 9, 2009)…………………..……..……..……..……..……..12
21   Sun v. Advanced China Healthcare, Inc.,
22         901 F.3d 1081 (9th Cir. 2018)…………..……..……..……..……..……..9, 10
23   Taylor v. United States,
24         136 S. Ct. 2074, 195 L. 3d. 2d 456 (2016)……………..……..……..……..11
25   Federal Statutes, Rules, Regulations
26   15 U.S.C. § 1051……..……..……..……..……...……...……..……..……..…….10
27   15 U.S.C. § 1114……..……..……..……..……...……...……..……..……..……...6
28   15 U.S.C. § 1125……..……..……..……..……...……...……..……..….1, 3, 5, 6, 8
                                                     iv

                       PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 5 of 20 Page ID #:149



 1   15 U.S.C. § 1127……..……..……..……..……...……...……..……..……..…….11
 2   Fed. R. Civ. P. 12(b)(6)…...……..……..…...……...……..……..……..……2, 6, 14
 3   Trademark Manual of Examining Procedure § 901.03……….……..……..…….11
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                v

                  PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 6 of 20 Page ID #:150



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2         Plaintiff Phan Tuy Anh, LLC (“Plaintiff”), which operates a family-owned
 3   and highly regarded Vietnamese restaurant under the name “Pho Ever” (the “Senior
 4   Mark”), for which Plaintiff also owns federal trademark registration, respectfully
 5   files this Memorandum of Points and Authorities in Opposition to the Motion to
 6   Dismiss filed by defendant Pho Fever Bistro (“Defendant,” “Pho Fever,” and
 7   collectively with defendants Patrick Tran and Daisy Tran, “Defendants”), which
 8   began doing business under a confusingly similar name years after Plaintiff first used
 9   the Senior Mark
10   I.    INTRODUCTION
11          Despite having executed a release and settlement agreement (the “2019
12   Settlement Agreement”) pursuant to which Tran Defendants were to cease “doing
13   business under the name ‘Pho Ever Bistro’” and “surrender…any and all rights to
14   further use of the name ‘Pho Ever,’ or any variation thereof,” Defendants remained
15   staunch in their efforts to trade off the goodwill established by Plaintiff under the
16   Senior Mark. This previous dispute did not center around trademark infringement
17   but rather, business dealings gone awry. Moreover, Pho Fever was not in existence
18   at the time of the 2019 Settlement Agreement and as such, is not a party to the same.
19   Nonetheless, all Defendants have infringed and continue to infringe Plaintiff’s
20   Senior Mark by operating a Vietnamese restaurant under the confusingly similar
21   names “Pho Fever Bistro” and “Pho Fever” (collectively, the “Infringing Marks”).
22         To address this non-innocent infringement, Plaintiff initiated the present
23   litigation against Defendants. Plaintiff’s complaint (Dkt. 1) clearly sets forth three
24   coherent and plausible claims for relief: (1) federal trademark infringement under 15
25   U.S.C. § 1125(a) against all Defendants; (2) federal unfair competition under 15
26   U.S.C. § 1125(a) against all Defendants; and (3) breach of contract against Tran
27   Defendants. Plaintiff’s claims are generally based on two types of separate, but
28   related unlawful conduct by Defendants: Defendants’ trademark use of the
                                                     1

                       PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 7 of 20 Page ID #:151



 1   confusingly similar Infringing Marks and Tran Defendants’ breach of the 2019
 2   Settlement Agreement. While these types of wrongful conduct by Defendants are
 3   undoubtedly related for jurisdictional purposes, Plaintiff’s breach of contract and
 4   Lanham Act claims remain separate.
 5         Motions to dismiss under Fed. R. Civ. P. 12(b)(6) should only be granted
 6   where “it appears beyond doubt that the plaintiff can prove no set of facts in support
 7   of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-
 8   46 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957). To survive such a motion, Plaintiff’s
 9   complaint must provide sufficient factual matter so as to “state a claim to relief that
10   is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949,
11   173 L. Ed. 2d 868, 884 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556,
12   127 S. Ct. 1955, 167 L. Ed. 2d 929). Such motions are viewed in the light most
13   favorable to the non-moving party and all well-pleaded facts in the complaint are
14   accepted as true. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998); Padilla v.
15   Yoo, 678 F.3d 748, 757 (9th Cir. 2012); Sprewell v. Golden State Warriors, 266 F.3d
16   979, 988 (9th Cir. 2001); Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484
17   (9th Cir. 1995).
18         In its motion, Pho Fever contends the Los Angeles Superior Court is the
19   proper forum for this dispute because Plaintiff’s Lanham Act claims fall within the
20   scope of the forum-selection clause of the 2019 Settlement Agreement governing
21   “any and all disputes that concern or arise out of this Agreement.” The 2019
22   Settlement Agreement is inapplicable to Plaintiff’s Lanham Act claims because
23   neither Plaintiff’s intellectual property rights nor Defendants’ ensuing infringement
24   was contemplated by the 2019 Settlement Agreement. Additionally, Pho Fever was
25   not a party to the 2019 Settlement Agreement and cannot assert any rights or
26   obligations thereunder. Even if the Court agrees that Plaintiff’s federal trademark
27   infringement and unfair competition claims fall within this provision, this Court is
28   located “within the jurisdiction of the State of California, within the County of Los
                                                      2

                        PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 8 of 20 Page ID #:152



 1   Angeles” and thereby serves as a proper forum and venue for this matter to be heard.
 2         As a further basis for its motion, Pho Fever asserts that neither the Senior
 3   Mark nor the Infringing Marks affect interstate commerce and therefore, Plaintiff’s
 4   Lanham Act claims fail to provide a jurisdictional basis for this action. However,
 5   there can be little doubt that Plaintiff’s federal trademark infringement and federal
 6   unfair competition claims under 15 U.S.C. § 1125(a) provide a valid basis for this
 7   Court’s exercise of jurisdiction. Not only is “use in commerce” a requirement for
 8   federal trademark registration, Plaintiff can certainly demonstrate an aggregate
 9   affect on intrastate commerce via multiple out-of-state patrons of its restaurant.
10         Finally, Pho Fever argues the “undisputed facts” fail to show a likelihood of
11   confusion. While Pho Fever apparently agrees that the respective marks differ only
12   by a single letter and are used in connection with the same goods and services in the
13   same geographic region, Pho Fever nonetheless produced a declaration of Patrick
14   Tran as well as, some images of what purports to be the respective menus of the
15   parties to support the position that Plaintiff has failed to adequately plead a
16   likelihood of confusion. However, an analysis of the factors set forth in AMF Inc. v.
17   Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979) suggest Plaintiff has plausibly
18   plead the existence of a likelihood of confusion based on Defendants’ use of the
19   Infringing Marks. Thus, Pho Fever is not entitled to any relief under its motion to
20   dismiss.
21         Because Plaintiff’s complaint (Dkt. 1) plausibly plead claims for federal
22   trademark infringement, federal unfair competition, and breach of contract and such
23   claims are properly decided by this Court, Pho Fever’s motion to dismiss should be
24   denied in full.
25   II.   FACTUAL ALLEGATIONS
26         A.     Plaintiff’s Intellectual Property
27         Since at least as early as 2009, Plaintiff has operated a Vietnamese restaurant
28   under the Senior Mark, PHO EVER, providing wholesome meals from family
                                                     3

                       PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
 Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 9 of 20 Page ID #:153



 1   developed recipes. See Dkt. 1, ¶¶ 1, 18. Plaintiff has extensively promoted and used
 2   the Senior Mark, thereby accruing significant goodwill therein. See id. at ¶¶ 1, 22.
 3   As a result, consumers have come to associate the Senior Mark exclusively with
 4   Plaintiff when referring to Vietnamese restaurants. Id. at ¶ 22. By way of example,
 5   Plaintiff’s Yelp® page has received over 1000 positive reviews. See id. at ¶ 21, Ex.
 6   B. Due to its popularity, Plaintiff has since expanded to a second location in the
 7   Little Tokyo District of downtown Los Angeles, California. See id. at ¶ 18.
 8         Since the inception of its restaurant, Plaintiff has and continues to possess
 9   intellectual property rights, including common law trademark rights, to the Senior
10   Mark as applied to restaurant services. See id. at ¶ 19. Moreover, Plaintiff owns
11   federal trademark registration, U.S. Trademark Registration No. 6023289, for the
12   Senior Mark (the “Registration”), which lists March 23, 2009 as the date on which
13   Plaintiff first used the Senior Mark in commerce. Id. Plaintiff has continuously and
14   pervasively used the Senior Mark in connection with its Vietnamese restaurants.
15         B.     Previous Dispute Between Plaintiff and Tran Defendants
16         To further illustrate the goodwill associated with Plaintiff’s Senior Mark, in
17   or around 2017, Patrick Tran reached out to the owner of Plaintiff, Loi Su, seeking
18   to license the Senior Mark for his own Vietnamese restaurant. See Dkt. 1, ¶ 23; see
19   also Dkt. 17, 3 || 21-23. It is undisputed that Patrick Tran desired to open his own
20   Vietnamese restaurant under Plaintiff’s Senior Mark. See id. It also remains
21   undisputed that Patrick Tran filed a lawsuit against Plaintiff, Loi Su, and Rebecca
22   Su based on a disagreement between the parties as to their business dealings. See
23   Dkt. 1, ¶ 23; see also Dkt. 17, 3 || 21-28, 4 || 1-23.
24         To fully resolve that lawsuit, in or around July 2019, Plaintiff, Tran
25   Defendants, Loi Cu and Rebecca Su entered into the 2019 Settlement Agreement.
26   Dkt. 1, ¶ 23. As part of the 2019 Settlement Agreement, Tran Defendants agreed to
27   cease any association between them and the Senior Mark. Id.; see also Dkt. 17, 4 ||
28   28, 5 || 1-3. Specifically, provision 5(a) of the 2019 Settlement Agreement provides,
                                                     4

                       PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 10 of 20 Page ID #:154



 1   in relevant part,
 2
                  …[Tran Defendants] shall stop doing business under the
 3                name “Pho Ever Bistro” and shall surrender to [Plaintiff
 4                and its owners] any and all rights to further use of the name
                  “Pho Ever,” or any variation thereof…
 5
     See Dkt. 1, ¶ 23.
 6
            C.    Present Dispute
 7
            Despite what Plaintiff believed to be the end of the parties’ business
 8
     relationship, Tran Defendants sought to continue to trade off the goodwill
 9
     established by Plaintiff under the Senior Mark. Dkt. 1, ¶¶ 3, 24. In or around August
10
     2019, Defendant Pho Fever came into existence when Patrick Tran registered “PHO
11
     FEVER BISTRO” as a corporation with the California Secretary of State. Id., ¶ 24.
12
     To this end, Tran Defendants adopted the confusingly similar Infringing Marks,
13
     PHO FEVER BISTRO and PHO FEVER, in connection with a Vietnamese
14
     restaurant. Id., ¶ 3; Dkt. 17, 5 || 13-16. Along these lines, Defendants also utilized
15
     domains that incorporate the Infringing Marks, including www.phoeversawtell.com
16
     and www.phofeverwestla.com. Dkt. 1, ¶ 24; Dkt. 17, 5 || 19-20. To render
17
     Defendants’ ill intent more apparent, Defendants have also continually used
18
     Plaintiff’s images, which feature the Senior Mark and corresponding logo, in
19
     connection with Defendants’ Uber Eats® listings. Id., ¶ 26, Ex. C.
20
            Because Defendants’ use of the Infringing Marks so blatantly usurps the hard-
21
     earned goodwill established by Plaintiff in the Senior Mark, Plaintiff filed the
22
     present litigation alleging (1) federal trademark infringement under 15 U.S.C. §
23
     1125(a) against all Defendants; (2) federal unfair competition under 15 U.S.C. §
24
     1125(a) against all Defendants; and (3) breach of contract against Tran Defendants.
25
     Plaintiff has adequately plead each of these claims for relief. As such, Pho Fever’s
26
     motion to dismiss should be denied.
27
     III.   LEGAL STANDARD
28
            A.    Motion to Dismiss
                                                       5

                         PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 11 of 20 Page ID #:155



 1         Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of an action
 2   for “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.
 3   12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient
 4   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
 5   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d
 6   868, 884 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct.
 7   1955, 167 L. Ed. 2d 929). While not akin to a probability requirement, plausibility
 8   requires more than a sheer possibility that a defendant acted unlawfully. Twombly,
 9   550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929.
10         Motions to dismiss are disfavored as there exists “a powerful presumption
11   against rejecting pleadings for failure to state a claim.” Gilligan v. Jamco Dev. Corp.,
12   108 F.3d 246, 249 (9th Cir. 1997). “[A] complaint should not be dismissed for failure
13   to state a claim unless it appears beyond doubt that the plaintiff can prove no set of
14   facts in support of his claim which would entitle him to relief.” Conley v.Gibson,
15   355 U.S. 41, 45-46 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957) (emphasis added). In
16   considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a court must
17   accept as true all material allegations in the complaint, as well as all reasonable
18   inferences to be drawn from them. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir.
19   1998); Padilla v. Yoo, 678 F.3d 748, 757 (9th Cir. 2012). Further, the complaint must
20   be read in the light most favorable to the non-moving party. Sprewell v. Golden State
21   Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Parks Sch. of Bus., Inc. v. Symington,
22   51 F.3d 1480, 1484 (9th Cir. 1995).
23         B.     Federal Trademark Infringement
24         Section 43(a) of the Lanham Act prohibits the use of a mark that so resembles
25   a registered mark that it is likely a potential consumer would be confused, mistaken,
26   or deceived as to the source of the goods and/or services of the alleged infringer and
27   the trademark owner. 15 U.S.C. § 1125(a). As Pho Fever aptly cited, “[t]o prevail
28   on a claim of trademark infringement under the Lanham Act, 15 U.S.C. § 1114, a
                                                    6

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 12 of 20 Page ID #:156



 1   party must prove: (1) that it has a protectable interest in the mark; and (2) that the
 2   defendant’s use of the mark is likely to cause consumer confusion.” Network
 3   Automation, Inc. v. Advanced Systems Concepts, Inc., 638 F.3d 1137, 1144 (9th Cir.
 4   2011).
 5         A determination of likelihood of confusion is made based on the factors set
 6   forth in AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979). These
 7   factors include: (1) strength of the mark; (2) proximity of the goods or services; (3)
 8   similarity of the marks; (4) evidence of actual confusion; (5) marketing channels
 9   used; (6) types of goods or services and the degree of care likely to be exercised by
10   the purchaser; (7) defendant’s intent in selecting the mark; and (8) likelihood of
11   expansion of the product lines. Id. at 349; see also Sleeper Lounge Co. v. Bell
12   Manufacturing Co., 253 F.2d 720, 722 (9th Cir. 1958). Not all the Sleekcraft factors,
13   however, are necessarily relevant or of equal weight, and any one of the factors may
14   control in a given case, depending upon the evidence of record. Metro Pub., Ltd. v.
15   San Jose Mercury News, 987 F.2d 637, 640 (9th Cir. 1993); Brookfield
16   Communications v. West Coast Entertainment, 174 F.3d 1036, 1054 (9th Cir. 1999).
17   IV.   PLAINTIFF’S COMPLAINT PROPERLY STATES CLAIMS FOR
18   RELIEF AGAINST PHO FEVER BISTRO
19         A.     Because Movant Was Not a Party to the 2019 Settlement
20   Agreement, The Forum-Selection Clause Is Inapplicable to the Present Dispute
21         Defendant argues “Plaintiff made a binding choice of the Los Angeles
22   Superior Court as the venue for the resolution of the disputes alleged in the
23   Complaint” as grounds for the dismissal of this action. Dkt. 17, 5 || 26-28. In
24   supporting its argument, Pho Fever cites provision 21 of the 2019 Settlement
25   Agreement, which provides, in relevant part,
26
                  The parties agree that any and all disputes that concern or
27                arise out of this Agreement shall be resolved exclusively
28                within the jurisdiction of the State of California, within the
                  County of Los Angeles.
                                                    7

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 13 of 20 Page ID #:157



 1   This Court is located within the jurisdiction of the State of California and within the
 2   County of Los Angeles. Accordingly, because Plaintiff’s lawsuit includes a claim
 3   for relief to which this provision may apply and was filed in this Court, Plaintiff
 4   selected a proper forum and venue to resolve this matter. Further, as discussed in
 5   more detail in Section (b), infra, this Court certainly retains original jurisdiction over
 6   Plaintiff’s Lanham Act claims and supplemental jurisdiction over the breach of
 7   contract claim.
 8         Pho Fever argues that “the plain language of the Agreement” refutes any
 9   argument that the provision does not encompass Lanham Act claims. Dkt. 17, 6 ||
10   25-28. To that end, the plain language of the 2019 Settlement Agreement is also
11   silent as to violations of intellectual property law and the material consequences of
12   such misappropriation. Moreover, when read together with provision 14, which
13   provides, in relevant part, “[t]he Los Angeles County Superior Court shall retain
14   jurisdiction over this case for purposes of enforcing this agreement,” it is clear the
15   parties only intended for breach of contract claims to be litigated in the Los Angeles
16   County Superior Court.
17         Additionally, movant was not a party to the 2019 Settlement Agreement
18   which provides the asserted forum-selection clause. The aforementioned “disputes
19   alleged in the Complaint” comprise (1) trademark infringement under 15 U.S.C. §
20   1125(a) against all Defendants; (2) federal unfair competition under 15 U.S.C. §
21   1125(a) against all Defendants; and (3) breach of contract against Tran Defendants.
22   See Dkt. 1. Indeed, Plaintiff’s breach of contract claim was specifically not brought
23   against Pho Fever and was limited to only the Tran Defendants because the only
24   parties subject to the 2019 Settlement Agreement included Plaintiff, Patrick Tran,
25   and Daisy Tran. Pho Fever was not a party to this agreement nor was Pho Fever even
26   in existence at the time of that dispute. See Dkt. 1, ¶¶ 3, 24; Dkt. 17, 5 || 13-15 (“Mr.
27   Tran formed Pho Fever Bistro Corp., filing articles of incorporation with the
28   California Secretary of State about August 2, 2019.”) Accordingly, Pho Fever cannot
                                                     8

                       PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 14 of 20 Page ID #:158



 1   claim that it has any rights or expectations under the 2019 Settlement Agreement.
 2         Furthermore, the 2019 Settlement Agreement did not and could not have
 3   contemplated Defendants’ present infringement and therefore, does not apply to
 4   Plaintiff’s federal trademark infringement and unfair competition claims. The
 5   dispute which gave rise to the 2019 Settlement Agreement did not relate to trademark
 6   infringement but rather, a business deal gone wrong. See Dkt. 1, ¶ 23. Specifically,
 7   the lawsuit filed by Patrick Tran included causes of action for (1) partial cancellation
 8   of deed and reformation of deed; (2) rescission and restitution; (3) fraud; (4) breach
 9   of oral contract; and (5) accounting. None of the complained-of acts by Plaintiff and
10   its owners centered around its Senior Mark. To that end, Plaintiff had neither applied
11   for nor possessed registration of the Senior Mark at the time of that dispute and the
12   resulting 2019 Settlement Agreement. See Dkt. 1, ¶¶ 1, 19, Ex. A. Defendants’ use
13   of the Infringing Marks also began after the 2019 Settlement Agreement was
14   executed. See Dkt. 1, ¶ 24. Thus, the 2019 Settlement Agreement cannot be
15   interpreted to cover Plaintiff’s intellectual property rights nor Defendants’
16   infringement thereof.
17         Finally, the case law cited by Pho Fever aptly supports Plaintiff’s position that
18   the forum-selection clause is inapplicable to the present litigation.             In Sun v.
19   Advanced China Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir. 2018), the Court
20   interpreted a forum-selection clause to determine whether it applies to the plaintiff’s
21   claims for relief. Sun, 901 F.3d at 1086. In so doing, the Court upheld previous
22   interpretations of such clauses in pointing out that a forum-selection clause covering
23   disputes “arising out of” a particular agreement applies only to disputes “relating to
24   the interpretation and performance of the contract itself.” Id. (quoting Cape Flattery
25   Ltd. v. Titan Mar., LLC, 647 F.3d 914, 922 (9th Cir. 2011)). On the other hand,
26   broader clauses “covering disputes ‘relating to’ a particular agreement apply to any
27   disputes that reference the agreement or have some ‘logical or causal connection’ to
28   the agreement.” See id. The asserted provision 21 of the 2019 Settlement Agreement
                                                    9

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 15 of 20 Page ID #:159



 1   provides that “any and all disputes that concern or arise out of this Agreement.”
 2   Defendants’ infringement is blatantly unlawful without requiring interpretation of
 3   the 2019 Settlement Agreement. As such, the present dispute is distinguishable from
 4   Sun v. Advanced China Healthcare, Inc. because provision 21 of the 2019 Settlement
 5   Agreement incorporates only those disputes that “arise out of” the agreement. Thus,
 6   Plaintiff’s Lanham Act claims against all Defendants stand apart from the Tran
 7   Defendants’ breach of contract.
 8         Because the forum-selection clause of the 2019 Settlement Agreement cannot
 9   support Pho Fever’s motion to dismiss, the motion should be denied.
10         B.     Plaintiff’s Lanham Act Claims are Proper Because the Senior
11   Mark is Federally Registered and Trademark Infringement is a Federal Cause
12   of Action
13         Pho Fever further contends that “[n]either Plaintiff nor movant is engaged in
14   interstate commerce” and as a result, Plaintiff’s claims for relief under the Lanham
15   Act necessarily fail. Dkt. 17, 8 || 18-28, 9 || 1-9. In so arguing, Pho Fever asserts that
16   “Plaintiff neither has, nor alleges it has, made use of the alleged marks ‘in
17   commerce’ to qualify for Lanham Act protection.” Dkt. 17, 9 || 5-6. Pho Fever’s
18   arguments apparently misinterpret federal law and in particular, the meaning of “use
19   in commerce” per the Lanham Act.
20         Congress has broad powers under the commerce clause of the United States
21   Constitution, Art. 1, sec. 8, to regulate interstate commerce. In enacting the Lanham
22   Act, Congress purposefully broadened the scope of trademark jurisdiction. See
23   Steele v. Bulova Watch Co., 344 U.S. 280, 287, 95 USPQ 391, 394, 97 L. Ed. 319,
24   73 S. Ct. 252 (1952) (expressly recognizing “the broadened commerce provisions of
25   the Lanham Act”); see also In re Silenus Wines, Inc., 557 F.2d 806, 194 USPQ 261
26   (CCPA 1977). In order to register a trademark at the federal level, the Lanham Act
27   requires that the mark be used “in commerce.” 15 U.S.C. § 1051. While former
28   trademark acts expressly limited federal trademark jurisdiction to interstate and
                                                   10

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 16 of 20 Page ID #:160



 1   foreign commerce and commerce with Indians, the Lanham Act provides that “all
 2   commerce which may lawfully be regulated by Congress” falls within its scope. 15
 3   U.S.C. § 1127. When Plaintiff filed its trademark application for the Senior Mark,
 4   Plaintiff submitted a verified statement to this effect. See Trademark Manual of
 5   Examining Procedure (“TMEP”) § 901.03.
 6         Moreover, intrastate use of a mark may qualify as use in commerce within the
 7   meaning of the Act if the intrastate use is of a type that would, taken in the aggregate,
 8   have a direct effect on interstate commerce. Christian Faith Fellowship Church v.
 9   Adidas AG, 841 F.3d 986, 993, 120 USPQ 2d 1640, 1645 (Fed. Cir. 2016); Taylor
10   v. United States, 136 S. Ct. 2074, 2077, 195 L. 3d. 2d 456, 461 (2016). It has long
11   been accepted that a single-location restaurant with at least some out-of-state
12   customers is providing restaurant services “in commerce” sufficient to support
13   federal registration. Larry Harmon Pictures Corp. v. William Rest. Corp., 929 F.2d
14   662, 18 USPQ 2d 1292 (Fed. Cir. 1991). While no discovery has yet been conducted
15   in this matter, Plaintiff is certain it can demonstrate that its restaurants have been
16   visited by numerous out-of-state customers. Indeed, a cursory review of Plaintiff’s
17   Yelp® page reveals multiple reviews from out-of-state customers, including
18   individuals from Florida, Virginia, and Texas. Relevant to this motion, in the
19   Complaint, Plaintiff sufficiently pleads ownership of a federally registered mark and
20   as such, “use in commerce” per the Lanham Act is presumed. Dkt. 1, ¶¶ 1, 19, 38.
21         Pho Fever has failed to establish that the Lanham Act is inapplicable and
22   therefore, that Plaintiff’s Lanham Act claims lack merit. For this additional reason,
23   Pho Fever’s motion to dismiss should be denied.
24         C.     Plaintiff Has Plausibly Plead a Likelihood of Confusion of the
25   Infringing Marks With the Senior Mark
26         Lastly, Pho Fever argues that the “undisputed facts” demonstrate no
27   likelihood of confusion between the Infringing Marks and the Senior Mark. Dkt. 17,
28   9 || 10-28, 10 || 1-9. The purported “undisputed facts” include, almost exclusively,
                                                   11

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 17 of 20 Page ID #:161



 1   matters outside the pleadings, namely, a declaration from Patrick Tran and images
 2   of what Pho Fever purports to be the respective menus of Plaintiff and Pho Fever.
 3   See Dkt. 17, Ex. 3-4. Such extrinsic evidence cannot be said to contain “undisputed
 4   facts” as the parties continue to dispute most of the material facts in this matter.
 5   Notably, the fact that Pho Fever was required to rely so significantly on matters
 6   extrinsic to the pleadings demonstrates the premature nature of this motion. In
 7   particular, while Plaintiff contends likelihood of confusion is plausible from the face
 8   of the complaint (Dkt. 1), further factual discovery is required to make such a
 9   determination.
10         It has long been established that likelihood of confusion is a question of fact
11   not law. Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1264 (9th Cir.
12   2001); Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1356 (9th Cir. 1985);
13   See Stop Staring! Designs v. Tatyana, LLC, 2009 U.S. Dist. LEXIS 134334, 2009
14   WL 10655208, at *2 (C.D. Cal. June 9, 2009) (explaining that the issue of likelihood
15   of confusion is a question of fact “not generally amenable to a motion to dismiss.”);
16   see also Mercado Latino, Inc. v. Indio Prods., 2017 U.S. Dist. LEXIS 55304, *10,
17   122 USPQ2d 1590, 1595, 2017 WL 1356315 (C.D. Cal. April 11, 2017) (quoting
18   Clicks Billiards, 251 F.3d at 1264-65 (noting likelihood of confusion is “a question
19   of fact routinely submitted for jury determination.”) Here, the only facts that can
20   indisputably be accepted as true are those contained in Plaintiff’s complaint (Dkt.
21   1). See Pareto v. F.D.I.C., 139 F.3d at 699. Even if the Court accepts the extrinsic
22   evidence submitted by Pho Fever concurrently with its motion, such evidence is
23   insufficient to render the factual determination that no likelihood of confusion exists.
24   Despite the relatively greater amount of evidence discovered by the summary
25   judgment phrase, trial courts even disfavor deciding trademark cases upon motion
26   for summary judgment because the ultimate issue of likelihood of confusion is
27   inherently factual. Levi Strauss, 778 F.2d at 1355.
28         Plaintiff has satisfied the pleading standards of Iqbal and Twombly with regard
                                                   12

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 18 of 20 Page ID #:162



 1   to its federal trademark infringement and unfair competition claims. Pho Fever’s
 2   motion to dismiss makes no mention of the Sleekcraft factors before summarily
 3   concluding Plaintiff failed to plead a likelihood of confusion. By contrast, Plaintiff’s
 4   complaint plausibly sets forth a likelihood of confusion between Defendants’
 5   Infringing Marks and the Senior Mark in view of the Sleekcraft factors. In this case,
 6   the following factors are most relevant: (1) similarity of the marks; (2) proximity of
 7   the goods or services; (3) marketing channels used; and (4) Defendants’ intent in
 8   selecting the Infringing Marks. See Metro Pub., Ltd. v. San Jose Mercury News, 987
 9   F.2d 637, 640 (9th Cir. 1993); Brookfield Communications v. West Coast
10   Entertainment, 174 F.3d 1036, 1054 (9th Cir. 1999).
11         Primarily, as Pho Fever accurately points out, the only difference between the
12   Infringing Marks and the Senior Mark is a single letter. Dkt. 17, 9 || 19-20. The
13   relevant portion of the Infringing Marks is “PHO FEVER” while the Senior Mark
14   reads “PHO EVER.” Dkt. 1, ¶¶ 1, 3, 19, 24. As such, there can be little doubt the
15   respective marks are nearly identical. In addition, as Pho Fever also agrees, Plaintiff
16   and Defendants both operate Vietnamese restaurants that serve pho. Dkt. 1, ¶¶ 18,
17   24; Dkt. 17, 3 || 9-10, 13-14, 19-21. Plaintiff and Defendants also both operate in the
18   Los Angeles area. Dkt. 1, ¶¶ 6, 7, 18; Dkt. 17, 3 || 9-10, 19-21, 23-24. Finally,
19   Defendants’ ill intent is evidenced by the previous association and resulting dispute
20   of Plaintiff and Tran Defendants and the fact that Defendants added one letter to
21   their name in a poor attempt to avoid infringement. For these and other reasons, the
22   Sleekcraft factors clearly favor a finding of likelihood of confusion.
23         While there remains a need for further factual discovery, Plaintiff’s complaint
24   (Dkt. 1) clearly states a claim for relief for federal trademark infringement and unfair
25   competition that is plausible on its face.
26   V.    CONCLUSION
27         For the foregoing reasons, Plaintiff’s Complaint adequately states a claim
28   against Defendants for which relief can, and should, be granted. Accordingly,
                                                   13

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 19 of 20 Page ID #:163



 1   Defendant Pho Fever’s Fed. R. Civ. P. 12(b)(6) motion to dismiss should be denied.
 2   In the event the Court does not believe Plaintiff plausibly averred its claims, Plaintiff
 3   respectfully requests leave to amend its complaint.
 4

 5         RESPECTFULLY SUBMITTED this 1st day of March, 2021.
 6

 7                                                      OMNI LEGAL GROUP
 8
 9                                                      /Omid E. Khalifeh/
10                                                      Omid E. Khalifeh
                                                        Ariana Santoro
11                                                      Lara A. Petersen
12                                                      Attorneys for Plaintiff,
                                                        Phan Tuy Anh LLC
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                   14

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
Case 2:21-cv-00327-DOC-KS Document 22 Filed 03/01/21 Page 20 of 20 Page ID #:164



 1                              CERTIFICATE OF SERVICE
 2

 3   I am over eighteen (18) years of age, employed in the County of Los Angeles, and
 4   not a party to this action. My business address is 2029 Century Park E, Suite 400,
 5   Los Angeles, CA 90067. I hereby certify that on the date listed below, I served the
 6   following documents:
 7

 8
     PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO
     DISMISS
 9

10
     by delivering the document to:
11

12   Michael Sohigian
13
     Law Office of Michael R. Sohigian
     9420 Wilshire Blvd, Second Floor
14   Beverly Hills, CA 90212
15   msohigian@mrslaw.net

16
     [ ]   BY MAIL: by placing the document listed above in a sealed envelope and
17
     depositing the sealed envelope with the United States Postal Service with the postage
18
     fully prepaid.
19
     [X]   BY ELECTRONIC MAIL: by transmitting via electronic mail the document
20
     listed above to the address listed above on this date pursuant to Fed. R. Civ. P.
21
     5(b)(2)(e) and L.R. 5-3.2.
22

23
     I declare, under penalty of perjury under the laws of the State of California, that the
24
     foregoing is true and correct. Executed on March 1, 2021 at Los Angeles, California.
25

26

27

28                                                      /Omid E. Khalifeh/
                                                        Omid E. Khalifeh
                                                    i

                      PLAINTIFF’S OPPOSITION TO PHO FEVER BISTRO’S MOTION TO DISMISS
